Citation Nr: 1325966	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-28 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for receiving educational assistance under the provisions of 38 U.S.C.A. § Chapter 33 (Post-9/11 GI Bill).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to March 2004, with active duty for training from September 2003 to January 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied entitlement to educational assistance under the Post-9/11 GI Bill.  


FINDING OF FACT

In a January 2012 communication, the Veteran withdrew her appeal concerning entitlement to educational assistance under the Post-9/11 GI Bill.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to educational assistance under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2012).  

In a January 2012 written communication, the Veteran stated that she wished to withdraw her pending appeal of entitlement to educational assistance under the Post-9/11 GI Bill.  The Veteran's written statement indicating her intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the Veteran has withdrawn her appeal as to the issue of entitlement to educational assistance under the Post-9/11 GI Bill, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to educational assistance under the Post-9/11 GI Bill is dismissed.  


ORDER

The appeal concerning the issue of entitlement to educational assistance under the Post-9/11 GI Bill is dismissed.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


